Citation Nr: 1414302	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active service from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision regarding entitlement to education benefits from the Department of Veterans Affairs (VA) Regional Office (RO) education processing center in Muskogee, Oklahoma. 

In July 2012, the Veteran presented testimony before the Board at the Los Angeles RO.  The hearing transcript is of record.


FINDING OF FACT

The record, including the electronic VA Form 22-1990 filed by the Veteran, does not contain an acknowledgement that the Veteran's election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program was irrevocable, and, hence, the Veteran's claim was not "properly completed."


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have not been met. 
38 U.S.C.A. §§ 3322 (West Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9550 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) need not be discussed.

The Veteran contends that he should be entitled to the full 12 months of educational benefits under the Post-9/11 GI Bill based on the fact that he was informed by VA counselors at his school that he would be entitled to 12 months of benefits under the bill, and that he was provided with a Certificate of Eligibility reflecting this entitlement.  He has stated that he was unaware that he had any time left under the MGIB, and that he was informed that he had two months left on this bill, but that he could drop it to start collecting under the Post-9/11 GI bill for 12 months.  He has asserted that he relied upon this information from the VA when he elected to receive benefits under the Post-9/11 GI bill.  See July 2012 Hearing Testimony, March 2011 VA Form 9, Certificate of Eligibility.  Based on his Certificate of Eligibility, the Veteran submitted a statement in July 2010, stating that he wished to collect the Post-9/11 GI bill Chapter 33 benefits beginning the summer semester of 2010 for the full 12 months.  He enclosed a copy of his Certificate of Eligibility.

In July 2010, the education processing center in Muskogee, Oklahoma denied the Veteran's request, based on the fact that, once he relinquished his eligibility under the MGIB to receive benefits under the Post-9/11 GI bill, his election was irrevocable.  The Veteran was informed that he had two months and eight days left under the MGIB and that the Certificate of Eligibility reflecting the 12-month period had been issued to him in error.  He was notified that the certificate should have reflected that he was granted only his time remaining under the MGIB-two months and eight days.  The decision informed the Veteran that he had exhausted his entitlement under the Post-9/11 GI bill. 

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes (i) Identification information (including name, social security number, and address); (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; (iii) The date the individual wants the election to be effective; and (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520(c)(2).

Notably, the criteria under 38 C.F.R. § 21.9520(c)(2) uses the conjunctive phrase "and" which means that irrevocability does not occur unless all criteria have been met.  See generally Melson v. Derwinski, 1 Vet. App. 334 (1991) (the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

Nevertheless, an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30.  38 C.F.R. § 21.9550(b)(1).

Thus, as interpreted by VA, the confluence of the various regulations has resulted in potentially serious consequences for a Veteran who is eligible for both MGIB and Post-9/11 GI Bill benefits, and who has little remaining MGIB entitlement.  If the Veteran converts his or her MGIB entitlement to Post-9/11 GI Bill, the Veteran receives only the amount of time remaining on the MGIB entitlement.  If, however, he or she continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, it appears that he or she will receive an additional 12 months under the Post-9/11 GI Bill.

Against this backdrop, the issue before the Board is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits.  See 38 C.F.R. §§ 21.9520, 21.9550.  In order to receive benefits under the Post-9/11 GI Bill in lieu of the MGIB, an irrevocable election must be made.

In this case, the claim was on a VA Form 22-1990, and the question is, therefore, whether such form was "properly completed."  This application was submitted electronically.  The form does not contain any form of signature or acknowledgement from the Veteran, including an e-signature.  The section on the form for "Signature of Applicant" and "Date" was left blank.  The Board also finds that in order for the form to be "properly completed," there must be sufficient information to convey that that the Veteran has acknowledged that the election is irrevocable.  A statement that he is filing for Chapter 33 benefits in lieu of Chapter 30 benefits is not sufficient to establish his understanding that the election is irrevocable.  

Under these circumstances, the Board finds that the Veteran did not "properly complete" the VA Form 22-1990, and, hence, it does not constitute an irrevocable election of Chapter 33 Post-9/11 GI Bill benefits.  Particularly where the consequences of filing an irrevocable election before or after having exhausted Chapter 30 entitlement appear to be so serious, strict compliance with the irrevocable election requirements is required.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran did not make an irrevocable election for education benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program; the appeal is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


